Citation Nr: 0605146	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-37 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to July 
1969.

This matter arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, that denied an increased evaluation for 
bilateral hearing loss, evaluated as 10 percent disabling.  
The RO in Cheyenne, Wyoming, currently has jurisdiction over 
the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran was last afforded a VA audiological examination 
in September 2002, almost three and one half years ago.  His 
representative has requested that he be afforded a current 
examination, suggesting that his hearing loss disability has 
worsened.  

VA shall treat an examination or opinion as being necessary 
to make a decision on a claim if the evidence of record does 
not contain sufficient medical evidence for the VA to make a 
decision on the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2.  
To constitute a useful and pertinent rating tool, a rating 
examination must be sufficiently contemporaneous to allow the 
adjudicator to make an informed decision regarding the 
veteran's current level of impairment.  Green v. Derwinski, 1 
Vet. App. 121,124 (1991); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Reexamination will be requested whenever VA 
determines there is a need to verify the current severity of 
a disability. See 38 C.F.R. § 3.327 (2005).  Accordingly, the 
veteran should be afforded a VA audiological examination on 
remand.

Additionally, the veteran has indicated that he was treated 
at the Denver VA Medical Center for hearing loss.  On remand, 
he should be asked clarify the dates and locations of his 
treatment, and any relevant records should be obtained.

In light of the above, this case is REMANDED for the 
following development:

1.  Ask the veteran to identify all VA 
and non-VA healthcare providers that have 
treated him for hearing loss since 2001, 
including, but not limited to, the Denver 
VA Medical Center.  Make arrangements to 
obtain records of all the treatment 
identified by the veteran.

2.  Thereafter, schedule the veteran for 
a VA examination, to include an 
audiometric evaluation, to determine the 
extent of his present bilateral hearing 
loss disability.  The claims file and a 
separate copy of this remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder has been 
reviewed.  

3.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations.  If the 
decision remains adverse to the veteran, 
he should be provided a supplemental 
statement of the case.  Allow an 
appropriate period of time for response. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that the consequences for failure to report for a VA 
examination without good cause shown may include denial of 
the claim.  38 C.F.R. § 3.655 (2005).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 


